Citation Nr: 0004510	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for gout.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from September 1959 to 
September 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which held that no 
new and material evidence had been presented to reopen the 
claims for service connection for a back disability and gout.  


FINDINGS OF FACT

1.  Service connection for gout and arthralgia to include 
symptoms affecting the back was denied by a rating decision 
in April 1979.

2.  The veteran was notified of the April 1979 rating 
decision by letter in May 1979 and was advised of his 
appellate rights.  

3.  The veteran did not file a timely notice of disagreement 
with the April 1979 rating decision within the allowable 
period of one year following notification.  

4.  The evidence added to the record subsequent to the April 
1979 rating decision includes medical reports of treatment 
dating from 1990, which are cumulative of evidence previously 
of record, do not bear directly and substantially upon the 
specific matter under consideration, and are not relevant to 
or probative of the issue of service connection for a current 
back disability or gout.  


CONCLUSION OF LAW

The April 1979 rating decision denying service connection for 
arthralgia of the back and gout is final, no new and material 
evidence having been presented to reopen the veteran's 
claims.  38 U.S.C.A. §§ 1110, 5108, 7105 (1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
for lumbar pain in December 1959, with an assessment of back 
strain.  In June 1960 he was seen after dropping a heavy 
object on his right foot.  X-rays revealed no fracture or 
dislocation of the foot.  At the time of his physical 
examination for separation from service, the veteran gave a 
history of swollen joints - gout.  The examiner indicated a 
questionable diagnosis of gout, bilateral knees.  

On VA examination conducted in February 1979 the veteran gave 
a history of gout and back injury in service.  His current 
complaints included swelling of the legs and painful knees 
and feet.  Physical examination of the feet revealed bony 
swelling and tenderness over the metatarsophalangeal joints 
of both great toes.  Examination of the knees was normal.  
Evaluation of the back disclosed spasm of the paravertebral 
muscles.  X-rays of the feet, knees and lumbosacral spine 
were essentially negative.  The pertinent diagnoses were 
1. back condition, arthralgia, 2. gout condition, history, 
and 3. arthralgia of the feet. 

By a rating action in March 1979 service connection was 
denied for a back disability, a foot disability, and gout.  
The veteran was notified of that determination and advised of 
his appellate rights by letter dated in April 1979.  The 
record indicates that he did not file a notice of 
disagreement with the decision within the allowable period of 
one year.  

Received in April 1979 were private medical reports which 
reflect treatment for gout from October 1971 to January 1979.  
Included is the record of an acute attack of gouty arthritis 
affecting the right foot and great toe in January 1976.  

In April 1979 the RO denied service connection for gout and 
arthralgia, to include symptoms affecting the back.  The 
record reflects that the veteran was notified of that 
decision and of his appellate rights by letter dated May 
1979, but did not file a timely appeal of the denials.  

In December 1996 the veteran filed an application to reopen 
his claims for service connection for a back disability and 
gout.  Received in January 1997 were private medical reports 
dated in July 1990 to October 1996 reflecting treatment for 
symptoms referable to the back and joints, variously assessed 
as musculoskeletal back pain, degenerative joint disease, and 
fibromyalgia.  Also reflected is medication for gout.  

Also received in January 1997 was a statement signed by Reed 
R. Lambert, M.D., indicating that the veteran had a history 
of gout, and had been treated at his medical practice for 
several years for gout, although such treatment had not 
included an acute attack of gouty arthritis.  Dr. Reed also 
related that he had no knowledge of the veteran's back 
condition in service, but stated that his current back 
disability was secondary to osteoarthritis, which the doctor 
described as a mostly a condition of age.  Dr. Reed opined 
that treatment at his office would not substantiate the 
veteran's request for service-connected disability.  


New and Material Evidence Analysis

By a rating action in April 1979, the RO denied service 
connection for arthralgia and gout.  The veteran received 
written notification of that action by letter in April 1979 
and, as he failed to file a timely appeal therefrom, the 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 
(a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999),  the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its April 1997 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, the RO applied the standard set forth in the 
decision of the U.S. Court of Veterans Appeals in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a back disability and 
gout must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a) (1998), 
rather than the standard set forth in Colvin.  Therefore, the 
case was remanded by the Board in September 1999 for 
readjudication under the regulatory standard, in accordance 
with the Federal Circuit's holding in Hodge.  In September 
1999 the RO again determined that the veteran's new evidence 
did not constitute new and material evidence to reopen his 
claims inasmuch as it is not relevant to or probative of the 
issue of service connection of a current disability.  

On appellate review is it noted that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Certain specified chronic diseases, to include 
arthritis shall be service-connected, although not manifest 
during service, if they become manifest to a degree of 10 
percent or more within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

The evidence associated with the claims folder subsequent to 
the April 1979 denial of service connection for arthralgia 
and gout consists of medical reports reflecting treatment for 
disorders affecting the back and joints from 1990 to 1996.  
Although these records are new in the sense that they were 
not previously of record, they are cumulative of evidence 
previously considered in that they reflect treatment for 
symptoms of disability occurring many years after separation 
from service, with no evidence of a medical nexus between the 
current disorders and any disease or injury noted in service.  
Although the record reflects osteoarthritis of the back 
currently, there is no evidence that the condition was 
present during the presumptive period of one year following 
discharge from service.  Accordingly, the newly received 
evidence does not bear directly and substantially upon the 
specific matter under consideration in this case, and is not 
relevant to or probative of the question of service 
connection for a back disability or gout.  Therefore, under 
the applicable regulatory standard, 38 C.F.R. § 3.156, the 
veteran's additional evidence does not constitute new and 
material evidence, to reopen the claims for service 
connection for a back disability and gout.



ORDER

The claims for service connection for a back disability and 
gout are not reopened.  The appeal is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

